OPINION OF THE COURT
Per Curiam.
The above-named attorney was admitted to practice by this Court on February 22, 1985 and is currently in good standing. He has submitted an affidavit requesting that this Court accept his resignation from the practice of law in New York State. His affidavit states that his residence and business have been in the State of Texas since June 1985 and that he has no intention of returning to this State to practice law. There are no complaints pending against him.
*113We grant the application and direct that his name be removed from the roll of attorneys.
Denman, P. J., Green, Pine, Balio and Lawton, JJ., concur. Resignation accepted, and name stricken from roll of attorneys.